DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant Representative John S. Zanghi on 3/24/22.
The application has been amended as follows: 
Claims 1-5 and 12-14 have been canceled.
Amend claim 17 as follow:
A terminal device, the terminal device being a near terminal device of a network device and comprising: 
a transceiver configured to receive, from the network device, power allocation information for multiuser superposition transmission, the power allocation information indicating power allocation for the multiuser superposition transmission between the near terminal device and far terminal devices on one or more spatial layers;
a controller configured to determine a transmit power for a reference signal of the near terminal device based on the power allocation information;  
determining, based on pairing information between the near terminal device and a far terminal device on at least one spatial layer, whether the near terminal device performs the multiuser superposition transmission with the far terminal device; and 


Allowable Subject Matter
Claims 6-8, 10-11 and 17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 17, the prior art fails to teach “determining, based on pairing information between the near terminal device and a far terminal device on at least one spatial layer, whether the near terminal device performs the multiuser superposition transmission with the far terminal device; and in response to determining that the near terminal device performs the multiuser superposition transmission with the far terminal device, determining the transmit power for the reference signal of the near terminal device based on the indication of the power allocation”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642